Bryan, J.,
after stating the case, delivered the opinion of the Court.
Some of the facts in this case are involved in considerable obscurity. But it is very certain that a gross fraud has been perpetrated by one John William Willson, an attorneyjat-law. The details of the transaction were carried out with' singular .skill and audacity.
The deed in question was recorded in the manner required by law, and it must therefore be held valid, unless it is overthrown by competent proof. “ Where an instrument of writing is required by law to be recorded, the *91enrolment of it is evidence of all circumstances necessary to give it validity. But this evidence is not conclusive; it is only prima facie, and like all prima fade evidence may be rebutted. To give it a conclusive effect might be ruinous to the community; an enrolment however obtained would exclude all inquiry; it would be a shield and protection to fraud, forgery and deceit.” Crawford vs. State, 6 Harris and Johnson, 234. One of the supposed grantors is under the age of twenty-one years, and the instrument is, of course, void as to him. We are satisfied from the proof that the other supposed grantors never consciously signed the deed. If the signatures are in their genuine handwriting, they were obtained by fraud and deceit practiced by Willson, and under the belief on their part, that they were signing a totally different paper. They never received a cent for their property; they never intended to sell it, they never knowingly signed a deed of conveyance for it; and certainly nothing was further from their thoughts than, to authorize the delivery of this deed by Willson, or by any one else. Under these circumstances, there was no delivery of the deed. Let us quote a passage from Sheppard’s Touchstone: “The fifth thing required in every well made deed, is that there bo a delivery of it. * * * * And though the party to whom it is made take it to himself, or happen to get it into his hands, yet will it do him no good, nor him that made it any hurt, until it be delivered. And a deed may be delivered by the party himself that doth make it, or by any other by his appointment or authority precedent, or assent or agreement subsequent, for omnis ratihabitio mandato ocquipoA'atur. And when it is delivered by another that hath a good authority, and doth pursue it, it is as good a deed, as if it were delivered by the party himself; but if he do not pursue his authority, then it is.otherwise. And, therefore, if a deed, or the contents thereof be read or declared to a man that is to seal it; and he (being illit*92erate,) doth deliver it to a stranger, and bid hila examine it; and if it be so as it was read to him, then to deliver it as his deed, otherwise to re-deliver it to him again that made it; in this case if the deed be, in truth, otherwise than it was read, and, ye't, notwithstanding, he, to whom it was delivered, doth deliver it to him to whom it was made, this delivery shall not avail; neither is the deed by '‘this delivery become a good deed.” Chapter 4, page 5L
(Decided 10th March, 1886.)
There cannot be the slightest imputation against the grantee. He fairly paid his money, and honestly thought that he had purchased this property. Willson, being one of the owners, by false statements, induced Dunnington (the grantee,) to believe that he represented the other owners, and was authorized to sell their interests. After he had induced Dunnington to advance to him the greater portion of the purchase money, he delivered to him this fraudulent deed, which had every indication of. a genuine instrument, and he received the remainder of the price of the property. Dunnington became the victim of a man in whom he placed an unmerited confidence. The appellees (with the exception of the infant,) had no agency in misleading him. Dunnington dealt exclusively with Will-son without any communication whatever with the other owners of the property, and without any knowledge on their part of his proceedings. He paid Willson nearly one-half of the purchase-money before the date of the deed, and by far the greater portion of it before he received it; The decree must be affirmed.

Decree affirmed, with costs.